UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-7447


CRAIG L. SCOTT,

                  Petitioner - Appellant,

          v.

CHARLES WILLIAMS, Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. Gina M. Groh, Chief
District Judge. (3:14-cv-00133-GMG-JES)


Submitted:   January 14, 2016               Decided:   January 20, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Craig Lamont Scott, Appellant Pro Se. Helen Campbell Altmeyer,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Craig L. Scott, a federal prisoner, appeals the district

court’s    order   accepting           the    recommendation           of    the     magistrate

judge     and   denying     relief           on       his   28   U.S.C.          § 2241   (2012)

petition, and a subsequent order construing his Fed. R. Civ. P.

60(b) motion as an unauthorized 28 U.S.C. § 2255 (2012) motion,

and dismissing it on that basis.                       We conclude that the district

court   properly    denied       relief           on   Scott’s    §    2241       petition   and

dismissed his Rule 60(b) motion as an unauthorized successive 28

U.S.C. § 2255 (2012) motion.                       Accordingly, we affirm for the

reasons stated by the district court and grant Scott’s motion to

proceed in forma pauperis.               See Scott v. Williams, No. 3:14-cv-

00133-GMG-JES (N.D.W. Va. June 17, 2015; Sept. 3, 2015); United

States v. McRae, 793 F.3d 392, 400 (4th Cir. 2015) (holding that

a certificate of appealability is unnecessary where a district

court     dismisses    a        Rule     60(b)          motion    as        an     unauthorized

successive habeas motion).

     Additionally,         we    construe             Scott’s    notice      of     appeal   and

informal brief as an application to file a second or successive

§ 2255 motion.        United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).           In order to obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on

either:



                                                  2
     (1) newly discovered evidence that . . . would be
     sufficient to establish by clear and convincing
     evidence that no reasonable factfinder would have
     found the movant guilty of the offense; or

     (2) a new rule of constitutional law, made retroactive
     to cases on collateral review by the Supreme Court,
     that was previously unavailable.

28 U.S.C. § 2255(h).        Scott’s claims do not satisfy either of

these   criteria.       Therefore,   we   deny   authorization   to    file   a

successive   §   2255    motion.     We    dispense   with   oral     argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                      AFFIRMED




                                      3